EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 10:
Line 6, - - the end cover is provided with an elastomeric sealing means configured to achieve a static seal on the shaft; wherein the sealing means is overmoulded on the end cover, further wherein the material of the elastomeric sealing means comprises polytetrafluoroethylene; and - - has been added after “shaft,”.
Lines 10 – 13, “and wherein the end cover is provided with an elastomeric sealing means configured to achieve a static seal on the shaft; further wherein the sealing means is overmoulded on the end cover, further wherein the material of the elastomeric sealing means comprises polytetrafluoroethylene” has been deleted.
Claim 11:
Line 6, - - the end cover is provided with an elastomeric sealing means configured to achieve a static seal on the shaft, - - has been added after “shaft,”.
Line 10, - - and - - has been added after “cover;”.
Lines 15 – 16, “; and wherein the end cover is provided with an elastomeric sealing means configured to achieve a static seal on the shaft” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the end cover being constrained to the shaft and rotatable together with the shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656